Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (U.S Patent 7,833,949).
Regarding Claim 1, Li discloses a method for well stimulation (Abstract), the method comprising:
pumping a treatment fluid into a well (Col 15, lines 11-16),
wherein the treatment fluid comprises carbon dioxide (CO2) and a breaker (Abstract; Col 4, lines 46-60; Col 5, lines 46-67; Col 6, lines 29-43; Col 12, lines 4-23); and
treating at least one of a reservoir and a wellbore of the well with the treatment fluid (Abstract; Col 6, lines 22-29; Col 15, lines 12-67).

	Regarding Claim 2, Li discloses the method of claim 1, wherein the breaker is selected from the group consisting of guar breakers, friction reducer breakers, slick water breakers, oxidative breakers, enzyme breakers, gel breakers, ammonium persulfate, polyacrylamide breakers, or combinations thereof (Abstract; Col 4, lines 46-60; Col 5, lines 46-67; Col 6, lines 29-43; Col 12, lines 4-23).

	Regarding Claim 3, Li discloses the method of claim 1, wherein the breaker is a solution (Abstract; Col 4, lines 46-60; Col 5, lines 46-67; Col 6, lines 29-43; Col 11, lines 40-54; Col 12, lines 4-23).

	Regarding Claim 4, Li discloses the method of claim 3, wherein the solution comprises stabilized chlorine dioxide (ClO2) (Abstract; Col 4, lines 46-60; Col 5, lines 46-67; Col 6, lines 29-43; Col 11, lines 40-54; Col 12, lines 4-23).

	Regarding Claim 5, Li discloses the method of claim 4, wherein the solution has a concentration of 5% v/v of the stabilized ClO2 (Col 5, lines 46-67; Col 6, lines 29-43; Col 11, lines 40-54; Col 12, lines 4-23).

	Regarding Claim 6, Li discloses the method of claim 4, comprising:
commingling the CO2 with water (Abstract; Col 4, lines 46-60; Col 5, lines 46-67; Col 6, lines 29-43); and
forming, as a result of the commingling, carbonic acid (Col 2, lines 51-67).

Regarding Claim 7, Li discloses the method of claim 6, comprising activating the stabilized ClO2 to form activated ClO2 (Abstract; Col 4, lines 46-60; Col 5, lines 46-67; Col 6, lines 29-43).

	Regarding Claim 8, Li discloses the method of claim 7, wherein the activated ClO2 is formed as a result of a lowering of pH in the treatment fluid by the carbonic acid (Col 2, lines 51-67).

	Regarding Claim 9, Li discloses the method of claim 8, wherein the lowering of pH results in the treatment fluid having a pH between about 4 to about 5 (Col 12, lines 53-67).

	Regarding Claim 10, Li discloses the method of claim 7, wherein the activated ClO2 is formed at a predetermined depth in the well based, at least in part, on a concentration of the CO2 and the stabilized ClO2 in the treatment fluid (Abstract; Col 4, lines 46-60; Col 5, lines 46-67; Col 6, lines 29-43).

	Regarding Claim 11, Li discloses the method of claim 1, wherein the breaker is in a range of about 20% to about 75% total volume of the treatment fluid (Abstract; Col 12, lines 39-53).

	Regarding Claim 12, Li discloses the method of claim 1, comprising pumping a treated spacer into the well (Abstract; Col 15, lines 11-16).



	Regarding Claim 14, Li discloses the method of claim 1, wherein the treatment fluid comprises a water block removing agent selected from the group consisting of stimulation surfactants, ethoxylated surfactants, sulfonated surfactants, citrus terpenes, alcohols, ionic surfactants, nonionic surfactants, cationic surfactants, anionic surfactants, amphoteric surfactants, flow-back enhancers, emulsifiers, dispersants, oil-wetters, water-wetters, foamers, defoamers, or combinations thereof (Col 4, lines 46-60; Col 6, lines 1-21).

	Regarding Claim 15, Li discloses the method of claim 14, wherein the water block removing agent is in a range of about 20% to about 75% total volume of the treatment fluid (Abstract; Col 12, lines 39-53). 

	Regarding Claim 16, Li discloses the method of claim 1, wherein the CO2 is in a range of about 20% to about 75% total volume of the treatment fluid (Abstract; Col 12, lines 39-53).

	Regarding Claim 17, Li discloses the method of claim 1, comprising:
shutting-in the well for a predetermined period of time (Abstract; Col 6, lines 22-29; Col 15, lines 12-67); and
flowing back the well after the predetermined period of time.



	Regarding Claim 19, Li discloses the method of claim 1, wherein the treatment fluid comprises at least one of clay control agents, surfactants, foaming agents, fluid loss additives, scale reducing agents, corrosion inhibitors, biocides, and pH control additives (Col 14, lines 23-40).

Regarding Claim 20, Li discloses a method for well stimulation (Abstract), the method comprising:
pumping a treatment fluid into a well (Col 15, lines 11-16),
wherein the treatment fluid comprises carbon dioxide (CO2), stabilized chlorine dioxide (ClO2), and a water block removing agent selected from the group consisting of stimulation surfactants, ethoxylated surfactants, sulfonated surfactants, citrus terpenes, alcohols, ionic surfactants, nonionic surfactants, cationic surfactants, anionic surfactants, amphoteric surfactants, flow-back enhancers, emulsifiers, dispersants, oil-wetters, water-wetters, foamers, defoamers, or combinations thereof (Abstract; Col 4, lines 46-60; Col 5, lines 46-67; Col 6, lines 29-43; Col 12, lines 4-23);
commingling the CO2 with water (Abstract; Col 4, lines 46-60; Col 5, lines 46-67; Col 6, lines 29-43);

lowering pH of the treatment fluid with the carbonic acid (Col 12, lines 53-67).;
activating the stabilized ClO2 to form activated ClO2 (Col 2, lines 51-67),
wherein the activating occurs at a predetermined depth based, at least in part, on a concentration of the CO2 and the stabilized ClO2 in the treatment fluid  (Abstract; Col 4, lines 46-60; Col 5, lines 46-67; Col 6, lines 29-43), and
wherein the activated ClO2 is formed due to a lowering of pH in the treatment fluid by the carbonic acid (Col 12, lines 53-67); and
treating at least one of a reservoir and a wellbore of the well with the treatment fluid (Abstract; Col 6, lines 22-29; Col 15, lines 12-67).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Guan et al (U.S Patent 9,644,136) – discloses polymers that can self-crosslink in the presence of phenolic agents in brine (Abstract).  Guan further includes the use of gels in order to treat high permeability channels and fractures in oilfield reservoirs (Col 3, lines 14-25).
	Lin et al (U.S Patent 7,998,909) – discloses a well treatment fluid comprising an aqueous medium, a gas component, a viscosifying agent and a surfactant which are used for fracturing subterranean formation operations (Abstract; Col 2, lines 35-67).
	O’Brien et al (U.S Patent 7,036,597) – discloses fluid systems comprising a first fluid of carbon dioxide and a second fluid comprising alkaline cross-linked fluids (Abstract; Col 2, lines 5-15).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        
/ZAKIYA W BATES/Primary Examiner, Art Unit 3674